Exhibit 10.31

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT, effective as of April 3, 2001 (“Agreement”), is made
between LeapFrog Enterprises, Inc., a Delaware corporation (the “Company”), and
Madeline Schroeder (the “Employee”).

 

AGREEMENT:

 

NOW, THEREFORE, in consideration of the mutual promises and subject to the terms
and conditions set forth herein, the parties hereto agree as follows:

 

SECTION 1. EMPLOYMENT.

 

1.1 Position, Duties, Responsibilities, Authority. The Company hereby employs
Employee as the Vice President of Worldwide Product Content, on the terms and
conditions hereinafter set forth. In such capacity, Employee shall have such
duties and authority as are customary for, and commensurate with such position.
Employee shall, to the best of Employee’s ability, carry out such
responsibilities and duties in an efficient trustworthy, effective and
businesslike manner. Employee shall perform Employee’s responsibilities
hereunder for the Company and/or such affiliates of the Company as the President
of the Company may designate from time to time.

 

1.2 Exclusive Employment. While Employee is employed with the Company, Employee
shall devote Employee’s full business time to Employee’s duties and
responsibilities set forth in this Section 1. Without limiting the generality of
the foregoing, Employee shall not, without the prior written approval of the
Company’s Board of Directors, render services of a business, professional or
commercial nature to any other person, firm or corporation, whether for
compensation or otherwise, except that Employee may engage in civic,
philanthropic and community service activities so long as such activities do not
interfere with Employee’s ability to comply with this Agreement and are not
otherwise in conflict with the policies or interests of the Company.

 

SECTION 2. COMPENSATION AND OTHER BENEFITS.

 

In consideration of Employee’s employment, and except as otherwise provided
herein, Employee shall receive from the Company the compensation and benefits
described in this Section 2, in full and complete satisfaction of all of the
Company’s obligations to Employee arising from Employee’s employment. The
compensation and employee benefits payable to Employee pursuant to this
Agreement may be changed only by the written agreement of the parties. Employee
authorizes the Company to deduct and withhold from all compensation to be paid
to Employee any and all sums required to be deducted or withheld by the Company
pursuant to the provisions of any federal, state, or local law, regulation,
ruling, or ordinance, including, but not limited to, income tax withholding and
payroll taxes.

 

2.1 Base Compensation. While Employee is employed with the Company, the Company
shall pay to Employee, and Employee shall be entitled to receive from the
Company, as a fixed salary for the full time employment referred to in Section 1
hereof, compensation (“Compensation”) from the effective date of this Agreement
through January 1, 2002 at the rate of Sixteen Thousand, Six Hundred and Sixty
Seven Dollars ($16,667) per calendar month [a rate equivalent to $200,000 per
annum]. Said Compensation shall be payable in intervals not less than twice a
month in accordance with Company payment policy for executives in effect from
time to time.



--------------------------------------------------------------------------------

2.2 Stock Options. The Company will grant you 150,000 options to purchase class
A common stock at $5.00 per share, pursuant to the Company’s Stock Option Plan,
effective with the next mass grant of stock options, which is expected to occur
in September 2001. The vesting period shall be monthly over four years with
2,604 options vesting monthly.

 

2.3 Performance Bonus. Employee shall be eligible to receive an annual bonus
(“Bonus”), of $60,000, based upon performance standards as established in
writing by the President of LeapFrog, with consultation with Employee, provided
employee is employed as of December 31 of the year of the Bonus.

 

2.4 Other Benefits. Employee shall be entitled to applicable employee benefits,
such as group medical and dental for Employee, Employee’s spouse and dependent
children, life and disability insurance coverage, sick leave and vacation all as
granted to the Company’s employees in accordance with the Company’s policies and
guidelines, including but not limited to contribution requirements for dependent
coverage, as approved by the Company’s Board of Directors from time to time.

 

SECTION 3. EMPLOYMENT TERM AND TERMINATION.

 

3.1 Term and Termination. Employee’s employment with Company is for unspecified
duration and constitutes at-will employment within the meaning of California
Labor Code Section 2922. Accordingly, the employment relationship may be
terminated at any time with or without cause, by Company or by Employee, by
delivery of written notice. Except as otherwise specifically provided in Section
3.2 below, upon termination of employment Employee shall not be entitled to
receive any compensation or benefits other than Compensation due through the
date of termination of Employment.

 

3.2 Compensation and Benefits Upon Termination Without Cause. In the event the
Company terminates the Employee’s employment for any reason other than the death
or disability of Employee, or Cause, the Company shall pay Employee: (i) in a
lump sum within thirty (30) days of the effective date of termination, any
Compensation due through the date of termination; (ii) the balance of Employee’s
Compensation, as and when otherwise payable hereunder, which Employee would have
been entitled to receive through the end of the Severance Period (as defined
below), (iii) a pro rata portion of Employee’s Bonus, as and when otherwise
payable hereunder, which Employee would have been entitled to receive through
the effective date of termination, and (iv) continuation of benefits upon
substantially the same terms and conditions then in effect on the date of
termination under all medical, dental and life insurance plans through the end
of the Severance Period, provided that Employee at Employee’s expense shall be
entitled to continue appropriate benefits under any applicable Cobra program
thereafter and (v) one year of accelerated stock options vesting. In no event
will Employee vest in any stock options or other similar rights during the
Severance Period. As used in this Section 3.2, the Severance Period shall mean
the period beginning on the date of termination of employment and ending on the
earliest of: (a) the date that Employee is employed with another employer, or
(b) the date that Employee is engaged in any independent contractor or
consulting relationship, or (c) the date that is three (3) months after the date
of termination of Employee’s employment with the Company during the first year
of employment and two (2) months after the second year of employment.

 

For purposes of this Section 3.2, the following definitions shall apply:

 

The term “disability” shall mean a physical or mental disability that renders
Employee unable to perform Employee’s normal duties for the Company for a period
of 120 consecutive days as determined by the Board of Directors of the Company.

 

2



--------------------------------------------------------------------------------

The term “Cause” shall mean if the Employee shall (i) commit an act of fraud,
embezzlement or misappropriation involving the Company, (ii) be convicted by a
court of competent jurisdiction of, or enter a plea of guilty or no contest to,
any felony involving moral turpitude or dishonesty, (iii) commit an act, or fail
to commit an act, involving the Company which amounts to, or with the passage of
time would amount to, willful misconduct, wanton misconduct, gross negligence or
a breach of this Agreement and which results or will result in significant harm
to the Company, or (iv) willfully fail to perform the responsibilities and
duties specified herein.

 

SECTION 4. BUSINESS EXPENSES

 

4.1 The Company shall pay for or reimburse Employee for all reasonable business
expenses incurred by Employee in the performance of Employee’s duties hereunder,
upon submission to the Company in accordance with Company policy of a written
accounting of such expenses, which accounting shall include an itemized list of
all expenses incurred, the business purposes for which such expenses were
incurred, and such receipts as Employee reasonably has been able to obtain.

 

SECTION 5. COVENANTS OF EMPLOYEE.

 

5.1 Acknowledgments. Employee acknowledges the following:

 

5.1.1 Access to Confidential Information. Employee’s services to be rendered
hereunder shall place him in a position of confidence and trust which shall
allow him access to “Confidential Information” (as hereinafter defined).

 

5.1.2 Fair and Reasonable Covenant. The type and period of restrictions imposed
by the covenants in this Section 5 are fair and reasonable and such restrictions
will not prevent Employee from earning a livelihood.

 

5.2 Covenant as to Nondisclosure or Use of Confidential Information. Employee
agrees as follows:

 

5.2.1 Employee shall not at any time during or after Employee’s employment,
disclose to anyone outside of the Company or use for any purpose that is not
expressly authorized by the Company any Confidential Information. Employee shall
not deliver, reproduce or in any way allow any Confidential Information to be
delivered to or used by any third parties without specific written consent of a
the President of the Company.

 

5.2.2 The Company’s agreements with other persons or with the U.S. government,
or its agencies, may include agreements that impose obligations or restrictions
regarding inventions that occur in connection with work relating to such an
agreement, or regarding the confidential nature of work pursuant to such an
agreement. Employee agrees to be bound by all such lawful obligations and
restrictions, and to do whatever is necessary to satisfy the obligations of the
Company.

 

5.2.3 Employee acknowledges that the Company has received and in the future will
receive from third parties confidential or proprietary information (“Third Party
Information”) subject to a duty on the Company’s part to maintain the
confidentiality of such information and to use it

 

3



--------------------------------------------------------------------------------

only for certain limited purposes. Employee agrees that during the term of
Employee’s employment with the Company and thereafter, Employee will hold Third
Party Information in the strictest confidence and will not disclose to anyone
(other than Company personnel who need to know such information in connection
with their work for the Company) or use, except in connection with Employee’s
work for the Company, Third Party Information unless expressly authorized by an
officer of the Company in writing.

 

5.2.4 During Employee’s employment by the Company, Employee shall not improperly
use or disclose any confidential information or trade secrets, if any, of any
former employer or any other person to whom Employee has an obligation of
confidentiality, and Employee shall not bring on to the premises of the Company
any unpublished documents or any property belonging to any former employer or
any other person to whom Employee has an obligation of confidentiality unless
consented to in writing by that former employer or person. Employee will use in
the performance of Employee’s duties only information generally known and used
by persons with training and experience comparable to Employee’s own, which is
common knowledge in the industry or otherwise legally in the public domain, or
which is otherwise provided or developed by the Company.

 

5.2.5 If this Agreement is terminated for any reason, Employee shall promptly
surrender and deliver to the Company all Confidential Information. Employee will
not retain any description or other document that contains or relates to any
Confidential Information that Employee may produce, obtain or otherwise learn
about during employment with the Company.

 

5.3 Assignment of Inventions. Employee assigns and transfers to the Company
Employee’s entire right, title and interest in and to all inventions including,
but not limited to, ideas, improvements, designs and discoveries (“Inventions”),
whether or not patentable and whether or not reduced to practice, made or
conceived by Employee (whether made solely by Employee or jointly with others)
during Employee’s employment with the Company which relate in any manner to the
actual or demonstrably anticipated business, work or research and development of
the Company or its subsidiaries, or result from or are suggested by any task
assigned to Employee or any work performed by Employee for or on behalf of the
Company or its subsidiaries. All Inventions are the sole property of the
Company; provided, however, that this Agreement does not require assignment of
an Invention which qualifies fully for protection under Section 2870 of the
California Labor Code (“Section 2870”), which provides as follows:

 

5.3.1 Any provision in an employment agreement which provides that an employee
shall assign or offer to assign any of Employee’s or her rights in an invention
to Employee’s or her employer shall not apply to an invention that the employee
developed entirely on Employee’s or her own time and without using the
employer’s equipment, suppliers, facilities or trade secrets information except
for those inventions that either:

 

(a) relate at the time of conception or reduction to practice of the invention
to the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(b) result from any work performed by the employee for the employer.

 

5.3.2 To the extent a provision in an employment agreement purports to require
an employee to assign an invention otherwise excluded from being required to be
assigned under Section 5.3.1, the provision is against the public policy of this
state and is unenforceable.

 

4



--------------------------------------------------------------------------------

5.4 Disclosure Of Inventions: Patents. Copyrights and Mask Work Rights. Employee
agrees that in connection with any Invention:

 

5.4.1 To keep and maintain adequate and current written records of all
Inventions made by Employee (in the form of notes, sketches, drawings and other
forms specified by the Company) while employed by the Company. These records
shall be available to the Company and shall be and remain the sole property of
the Company at all times. Employee will disclose such Inventions promptly in
writing to Employee’s immediate supervisor at the Company, with a copy to the
Company President, whether or not Employee believes the Invention is protected
by Section 2870. Such disclosure shall be received in confidence by the Company.
Within thirty (30) days after receipt of such disclosure, the Company shall
respond to Employee specifying that the Company either (i) claims that the
Invention is an assignable invention (as defined below in Section 5.4.2), (ii)
relinquishes any claim to the Invention or (iii) requires further or more
detailed disclosure to assess its rights to the Invention under this Agreement.
In the case of clause (iii) above, the Company shall permit Employee time during
normal business hours reasonably necessary to prepare a more detailed
disclosure; and the Company shall provide an additional response as described in
this Section 5.4.1 within thirty (30) days after receipt by the Company of such
further or more detailed disclosure.

 

5.4.2 Upon request, to promptly execute a written assignment of title to the
Company for any Invention required to be assigned by Section 5.3 (“assignable
invention”) and Employee will preserve any such assignable invention as
Confidential Information.

 

5.4.3 Upon request, to assist the Company or its nominee (at its expense) during
and at any time subsequent to Employee’s employment in every reasonable way to
obtain for the Company’s or its nominee’s benefit, patents, copyrights, mask
work rights and other statutory rights (“Statutory Rights”) for such assignable
inventions in any and all countries, which inventions shall be and remain the
sole and exclusive property of the Company or its nominee whether or not
patented, copyrighted or the subject of a mask work right. Employee shall
execute such papers and perform such lawful acts as the Company deems necessary
to exercise all rights, title and interest in such Statutory Rights.

 

5.4.4 To execute and deliver to the Company or its nominee upon request and at
its expense all documents, including applications for and assignments of
Statutory Rights to be issued therefor, as the Company determines are necessary
or desirable to apply for and obtain Statutory Rights on such assignable
inventions in any and all countries and/or to protect the interest of the
Company or its nominee in Statutory Rights and to vest title thereto in the
Company or its nominee.

 

5.5 Return of Business Records and Equipment. Upon termination of Employee’s
employment hereunder, Employee shall promptly return to the Company (i) all
documents, records, procedures, books, notebooks, notes and any other
documentation or materials in any form whatsoever, which was obtained or
developed in the course of Employee’s employment with the Company including but
not limited to written, audio, video or electronic, embodiment of any
information pertaining to the Company including but not limited to Confidential
Information, including any and all copies of all or any portion of such
documentation or material then in Employee’s possession or control regardless of
whether such documentation was prepared or compiled by Employee, Company, other
employees of the Company, representatives, agents, or independent contractors
and (ii) all equipment or tangible personal property entrusted to Employee by
the Company. Employee acknowledges that all such documentation, copies of such
documentation, equipment, and tangible personal property are and shall at all
times remain the sole and exclusive property of the Company.

 

5



--------------------------------------------------------------------------------

5.6 Additional Covenants Protecting the Interests of the Company. Employee
agrees that at all times during Employee’s employment hereunder, Employee shall
comply with the Company’s employee manual and other policies and procedures
reasonably established by the Company from time to time concerning matters such
as management, supervision, recruiting, equal employment opportunity, and sexual
harassment.

 

5.7 Post-Employment Cooperation.

 

5.7.1 Employee agrees that during the period of Employee’s employment by the
Company, Employee will not, without the Company’s express written consent,
engage in any employment or business activity which is competitive with, or
would otherwise conflict with Employee’s employment by the Company. Employee
agrees further that for the period of Employee’s employment by the Company, and
for eighteen (18) months after the date of termination of Employee’s employment
by the Company, Employee will not either directly or indirectly solicit or
attempt to solicit any employee, consultant or independent contractor of the
Company to terminate his or her relation ship with the company to become an
employee, consultant or independent contractor to or for any other person or
entity.

 

5.7.2 Employee agrees that, for a period of three years following Employee’s
termination of employment under this Agreement, Employee shall, upon Company’s
reasonable request and in good faith and with Employee’s best efforts, subject
to Employee’s reasonable availability, cooperate and assist Company in any
dispute, controversy, or litigation in which Company may be involved and with
respect to which Employee obtained knowledge while employed by the Company or
any of its affiliates, successors, or assigns, including, but not limited to,
Employee’s participation in any court or arbitration proceedings, giving of
testimony, signing of affidavits, or such other personal cooperation as counsel
for the Company shall request. Any such activities shall be scheduled, to the
extent reasonably possible, to accommodate Employee’s business and personal
obligations at the time. The Company shall pay Employee’s reasonable travel and
incidental out-of-pocket expenses incurred in connection with any such
cooperation.

 

5.8 Certain Definitions. For purposes of this Section 5, “Confidential
Information” shall mean information and compilations of information relating to
the business and the owners of the Company and/or their affiliates provided to
Employee in connection with Employee’s employment with the Company and/or any
affiliate of the Company or to which Employee had access or which Employee
compiled while an Employee of the Company and/or an affiliate of the Company,
including, but not limited to, information regarding any trade secrets,
proprietary knowledge, operating procedures, finances, financial condition,
organization, employees, customers, clients, agents, other personnel, business
activities, budgets, strategic or financial plans, objectives, marketing plans,
prices and price lists, operating and training materials, data bases and
analyses, designs, formulae, test data and all other documents relating thereto
or strategies of the Company; provided, however, the term “Confidential
Information” as used herein shall not include information (i) which has become
public, published or is otherwise in the public domain through no fault of
Employee prior to any disclosure thereof by Employee, (ii) which was known to
Employee prior to Employee’s employment or affiliation with the Company, (iii)
which is required to be disclosed by statute, regulation or court order, or (iv)
which is known generally to the public. As used throughout this Section 5, the
term “Company” shall be deemed to include and refer to any company or person
affiliated with the Company.

 

6



--------------------------------------------------------------------------------

5.9 Remedies. In view of the position of confidence which Employee will enjoy
with the Company and the anticipated relationship with the clients, customers,
and employees of the Company and its affiliates pursuant to Employee’s
employment hereunder, and recognizing both the access to confidential financial
and other information which Employee will have pursuant to Employee’s
employment, Employee expressly acknowledges that the restrictive covenants set
forth in this Section 5 are reasonable and necessary in order to protect and
maintain the proprietary interests and other legitimate business interests of
the Company and its affiliates. Employee further acknowledges that (i) it would
be difficult to calculate damages to the Company and its affiliates from any
breach of Employee’s obligations under this Section 5, (ii) that injury to the
Company and its affiliates from any such breach would be irreparable and
impossible to measure, and (iii) that the remedy at law for any breach or
threatened breach of this Section 5 would therefore be an inadequate remedy and,
accordingly, the Company shall, in addition to all other available remedies
(including without limitation seeking such damages as it can show it and its
affiliates has sustained by reason of such breach and/or the exercise of all
other rights it has under this Agreement), be entitled to injunctive and other
similar equitable remedies without the necessity of showing actual damages or
posting bond.

 

SECTION 6. REPRESENTATIONS BY EMPLOYEE.

 

Employee represents and warrants that Employee is free to enter into and perform
each of the terms and conditions of this Agreement; and that Employee’s
execution and/or performance of all Employee’s obligations under this Agreement
does not and will not violate or breach any other agreement between Employee and
any other person or entity. Employee acknowledges that but for this
representation and warranty, the Company would not agree to enter into this
Agreement.

 

SECTION 7. ASSIGNABILITY.

 

This Agreement is binding upon and inures to the benefit of the parties and
their respective heirs, executors, administrators, personal representatives,
successors and assigns. The Company may assign its rights or delegate its duties
under this Agreement at any time and from time to time. However, the parties
acknowledge that the availability of Employee to perform services and the
covenants provided by Employee hereunder are personal to Employee and have been
a material consideration for the Company to enter into this Agreement.
Accordingly, Employee may not assign any of Employee’s rights or delegate any of
Employee’s duties under this Agreement, either voluntarily or by operation of
law, without the prior written consent of the Company, which may be given or
withheld by the Company in its sole and absolute discretion.

 

SECTION 8. NOTICES.

 

Notices under this Agreement shall be sufficient only if mailed by certified or
registered United States mail, return receipt requested, or personally
delivered, to the parties at their addresses set forth on the signature page
hereof or as amended by notice pursuant to this subsection. Notice by mail shall
be deemed received two (2) days after deposit.

 

SECTION 9. MISCELLANEOUS.

 

9.1 Entire Agreement. This Agreement contains the full, complete, and exclusive
embodiment of the entire agreement of the parties with regard to the subject
matter hereof and supersedes all proposals, oral or written, all negotiations,
conversations or discussions between or among the parties relating to this
Agreement and all past course of dealing or industry custom. Employee has not
entered

 

7



--------------------------------------------------------------------------------

into this Agreement or employment relationship in reliance on any
representations, written or oral, other than those contained herein. This
Agreement may be modified only by a writing signed by Employee and the President
of Company.

 

9.2 Amendment. This Agreement may not be amended except by an instrument in
writing duly executed by the parties hereto.

 

9.3 Applicable Law: Choice of Forum. This Agreement has been made and executed
under, and will be construed and interpreted in accordance with, the laws of the
State of California.

 

9.4 Attorneys’ Fees. In any action or proceeding to enforce or interpret this
Agreement, or arising out of this Agreement, the prevailing party or parties are
entitled to recover a reasonable allowance for fees and disbursements of counsel
and costs of arbitration or suit, to be determined by the arbitrator or the
court in which the action or proceeding is brought.

 

9.5 Provisions Severable. Every provision of this Agreement is intended to be
severable from every other provision of this Agreement. If any provision of this
Agreement is held to be void or unenforceable, in whole or in part, the
remaining provisions will remain in full force and effect, unless the remaining
provisions are so eviscerated by such holding that they do not reflect the
intent of the parties in entering into this Agreement. If any provision of this
Agreement is held to be unreasonable or excessive in scope or duration, that
provision will be enforced to the maximum extent permitted by law or modified so
as to render it enforceable consistent with the intent of the parties insofar as
possible.

 

9.6 Non-Waiver of Rights and Breaches. Any waiver by a party of any breach of
any provision of this Agreement will not be deemed to be a waiver of any
subsequent breach of that provision, or of any breach of any other provision of
this Agreement. No failure or delay in exercising any right, power, or privilege
granted to a party under any provision of this Agreement will be deemed a waiver
of that or any other right, power or privilege. No single or partial exercise of
any right, power or privilege granted to a party under any provision of this
Agreement will preclude any other or further exercise of that or any other
right, power or privilege.

 

9.7 Gender and Number. Concerning the words used in this Agreement, the singular
form shall include the plural form, the masculine gender shall include the
feminine or neuter gender, and vice versa, as the context requires, and the word
“person” shall include any natural person, partnership, corporation,
association, trust, estate or other legal entity.

 

9.8 Headings. The headings of the Sections and Paragraphs of this Agreement are
inserted for ease of reference only, and will have no effect in the construction
or interpretation of this Agreement.

 

9.9 Counterparts. This Agreement and any amendment or supplement to this
Agreement may be executed in two or more counterparts, each of which will
constitute an original but all of which will together constitute a single
instrument. Transmission by facsimile of an executed counterpart signature page
hereof by a party hereto shall constitute due execution and delivery of this
Agreement by such party.

 

9.10 Arbitration. To provide a rapid and cost effective means of dispute
resolution,

 

8



--------------------------------------------------------------------------------

any and all disputes or controversies whether at law or in equity arising from
or in connection with this Agreement or the employment of Employee hereunder,
shall, at the option of the Company or Employee, be resolved to the fullest
extent permitted by law, bring to final binding and confidential arbitration in
San Francisco, California, conducted by the American Arbitration Association
(“AAA”). Such arbitration shall comply with and be governed by the provisions of
the Commercial Arbitration Rules of the AAA, and judgment upon the award
tendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. In addition to any other remedies, including injuncture relief, which
may be awarded by the arbitrator(s), attorneys’ fees shall be borne by the
losing party in such proportion as the arbitrator(s) shall determine.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered as of the date first above written.

 

EMPLOYEE:

 

/s/ Madeline Schroeder

--------------------------------------------------------------------------------

Address: [Address omitted]     LeapFrog Enterprises Incorporated By:  

/s/ Paul Rioux

--------------------------------------------------------------------------------

Name:  

Paul Rioux

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------

Address:

6401 Hollis Street, Suite 150

Emeryville, CA 94608

 

10